Title: To George Washington from Timothy Pickering, 12 June 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          
            Sunday Evening [12 June 1796]
          
        
        Reflecting on the proposed application to Mr Liston respecting our seamen impressed in the West Indies, I thought a more effectual mode than a conversation, would be to address him by letter. While in the country to-day, I draughted the inclosed for that purpose. I also sketched a letter to Mr Adet on the subject of the piratical privateer which has captured one of our ships, and in effect blocked up the Delaware. It is formed on the reports of the case—the facts when ascertained will doubtless make alterations necessary. The sketch I will make legible to present to you in the morning, at as early an hour as will suit your convenience, after sun-rise. I am very respectfully, sir, your obt servant
        
          T. Pickering
        
      